CUTRER, Judge.
The defendant, Jerry Lee Hampton, was charged by a grand jury indictment with the crime of second degree murder, a violation of LSA-R.S. 14:30.1. On June 16, 1983, after trial by a jury of twelve, defendant was found guilty as charged. On August 1, 1983, defendant was sentenced to serve life imprisonment without benefit of parole, probation or suspension of sentence. Defendant appeals his conviction.
The defendant did not file any assignments of error as required by LSA-*1001C.Cr.P. art. 844, nor has a brief been filed. Therefore, this court is limited to a review of the record for errors that are discoverable by a mere inspection of the pleadings. State v. Thibodeaux, 448 So.2d 879 (La. App. 3rd Cir.1984); LSA-C.Cr.P. art. 920(2). Accordingly, we have conducted a careful examination of the record before us pursuant to the provisions of LSA-C.Cr.P. art. 920.
There appear to have been no errors committed by the trial court which are patent on the record.
For these reasons the conviction and sentence are affirmed.
AFFIRMED.